758 N.W.2d 570 (2008)
ELMER'S CRANE & DOZER, INC., Plaintiff-Appellee,
v.
AWM CORPORATION, d/b/a National Concrete Construction Associates, Defendant, and
Joseph F. Doa, Defendant-Appellant.
Docket No. 137211. COA No. 278229.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the July 24, 2008 judgment *571 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.